Case 19-34054-sgj11 Doc 2626 Filed 07/29/21          Entered 07/29/21 16:41:37       Page 1 of 4



Davor Rukavina, Esq.
Thomas D. Berghman, Esq.
Julian P. Vasek, Esq.
MUNSCH HARDT KOPF & HARR, P.C.
500 North Akard Street, Ste. 3800
Dallas, Texas 75201-6659
Telephone: (214) 855-7500
Facsimile: (214) 855-7584

Counsel for Nexpoint Advisors, L.P.


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                                              Chapter 11

HIGHLAND CAPITAL MANAGEMENT,                        Case No. 19-34054-sgj11
L.P.,

                     Debtor.


                OBJECTION TO MOTION OF THE DEBTOR
      FOR ENTRY OF AN ORDER (I) AUTHORIZING THE SALE AND/OR
  FORFEITURE OF CERTAIN LIMITED PARTNERSHIP INTERESTS AND OTHER
              RIGHTS AND (II) GRANTING RELATED RELIEF

         NexPoint Advisors, LP (“NPA”) files this objection to the Motion of the Debtor for Entry

of an Order (I) Authorizing the Sale and/or Forfeiture of Certain Limited Partnership Interests

and Other Rights and (II) Granting Related Relief (the “Motion”) [Dkt. # 2537] filed by Highland

Capital Management, L.P. (“Debtor”) and would show the Court as follows:

         1.      The Motion seeks authority to sell certain partnership and limited partnership

interests     (the “Interests”) pursuant to that certain Partnership Interest Purchase and Sale

Agreement by and among the Debtor, PetroCap, the PetroCap III GP, SLP, and the SLP GP (the
Case 19-34054-sgj11 Doc 2626 Filed 07/29/21                    Entered 07/29/21 16:41:37             Page 2 of 4




“PetroCap Purchase Agreement”).1 The purchase price under the PetroCap Purchase Agreement

is $2,684,886, and certain other related considerations.

        2.       On July 29, 2021, The Dugaboy Investment Trust (“DPI”) submitted an offer of

$2,953,374.60 for the Interests in accordance with the Partnership Interest Purchase and Sale

Agreement attached hereto as Exhibit A (the “DPI Purchase Agreement”). The DPI Purchase

Agreement provides for materially higher estate recoveries on identical terms.

        3.       Upon information and belief, the Debtor has not yet responded to the DPI Purchase

Agreement. NPA therefore files this objection out of an abundance of caution to insure that a

competitive bidding process designed to maximize estate recoveries is employed by the Debtor.

        4.       The DPI Purchase Agreement is substantially identical to the PetroCap Purchase

Agreement.2 As such, the offers submitted by DPI and PetroCap are “apples to apples,” other than

the fact that DPI’s offer provides for an additional $268,488.60 recovery for the estate and its

creditors.

        5.       Consistent with the Debtor’s past practice, NPA expects that the Debtor may

summarily reject the DPI Purchase Agreement without considering its benefits to the estate. If

this occurs, the Debtor will have continued to allow its issues with Mr. Dondero (and, by inapt

proxy, DPI) to outweigh its obligations to maximize recoveries for the estate. However, the

“paramount goal in any proposed sale of property of the estate is to maximize the proceeds received

by the estate.” In re Dura Automotive Sys., Inc., 06-11202 KJC, 2007 WL 7728109, at *90 (Bankr.




1
  Capitalized terms used but not defined herein have the respective meaning ascribed to such term in the Motion and
the Purchase Agreement, as applicable.
2
 A true and correct copy of the redline comparison of the DPI Purchase Agreement to the PetroCap PSA is attached
hereto as Exhibit B.


                                                        -2-
Case 19-34054-sgj11 Doc 2626 Filed 07/29/21             Entered 07/29/21 16:41:37       Page 3 of 4




D. Del. Aug. 15, 2007) (citing In re Mushroom Transp. Co., Inc., 382 F.3d 325, 339 (3rd Cir.

2004); In re Food Barn Stores, Inc., 107 F.3d 558, 564–65 (8th Cir. 1997)).

       6.      Any failure by the Debtor to consider the DPI Purchase Agreement would be

directly contrary to the recent ruling by the Fifth Circuit in Walker County Hosp., which noted that

the best way to maximize estate recoveries is to promote competitive bidding. Matter of Walker

County Hosp. Corp., 3 F.4th 229, 2021 WL 2910595 at *3 (5th Cir. 2021) (“The purpose of § 363

is to promote the finality of bankruptcy sales, thereby maximizing the purchase price of estate

assets…. And ultimately, maximizing bidding on and the purchase price for a debtor’s assets

benefits a debtor’s creditors.”) (internal citations and quotation marks omitted”). The Court should

not sanction a sale process that fails to do so

       7.      DPI is ready, willing and able to close a sale of the Interests, and the DPI Purchase

Agreement eliminates risk and maximizes creditor recoveries.

       Based upon the foregoing, NPA requests that the Court deny the Motion and direct the

Debtor to consider the DPI Purchase Agreement as a qualified bid for the Interests.

 Dated: July 29, 2021                               Respectfully submitted,

                                                    NEXPOINT ADVISORS, L.P.

                                                    By:    s/ Thomas Berghman
                                                          Davor Rukavina, Esq.
                                                          Thomas D. Berghman, Esq.
                                                          Julian P. Vasek, Esq.
                                                          MUNSCH HARDT KOPF & HARR, P.C.
                                                          500 North Akard Street, Ste. 3800
                                                          Dallas, Texas 75201-6659
                                                          Telephone: (214) 855-7500
                                                          Facsimile: (214) 855-7584




                                                  -3-
Case 19-34054-sgj11 Doc 2626 Filed 07/29/21            Entered 07/29/21 16:41:37        Page 4 of 4




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on this the 29th day of July, 2021, a true and correct
copy of this document was served via the Court’s ECF notification system on all parties entitled
to notice thereby, including counsel for movant.

                                                       By: /s/ Thomas Berghman
                                                               Thomas D. Berghman, Esq.




                                                 -4-
4822-8422-5524v.2
